Case 1:20-cv-06281-RBK-AMD Document 7 Filed 05/26/20 Page 1 of 3 PageID: 164



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY
                                  CAMDEN VICINAGE

                                                   :
 DWELLING PLACE NETWORK, et al.,                   :
                                                   :
                  Plaintiffs,                      :          Civil No. 20-6281 (RBK/AMD)
                                                   :
           v.                                      :          ORDER TO SHOW CAUSE
                                                   :
 PHILIP D. MURPHY, et al.,                         :
                                                   :
                  Defendants.                      :
                                                   :
                                                   :
                                                   :
                                                   :

KUGLER, United States District Judge:

       THIS MATTER coming before the Court upon the Motion (Doc. 4) of Plaintiffs for an ex

parte temporary restraining order (“TRO”) and order to show cause why a preliminary injunction

should not issue; and

       THE COURT NOTING that Plaintiffs, which include four churches in southern New

Jersey and their pastors, allege that Defendants, New Jersey state officials, violated several

constitutional rights by implementing and enforcing several Executive Orders pertaining to the

COVID-19 pandemic. Specifically, Plaintiffs allege that the Executive Orders’ prohibition on

religious gatherings over a certain size violates the First and Fourteenth Amendment; and

       THE COURT NOTING that Plaintiffs have proposed measures that would allow them to

hold regular religious services while maintaining social distancing guidelines established by the

Centers for Disease Control, and that Plaintiffs request that this Court grant emergency injunctive

relief that would allow religious services to proceed in the manner proposed; and
Case 1:20-cv-06281-RBK-AMD Document 7 Filed 05/26/20 Page 2 of 3 PageID: 165



       THE COURT NOTING that applications for emergency relief are governed by Local

Civil Rule 65.1, which provides that “[a]ny party may apply for an order requiring an adverse party

to show cause why a preliminary injunction should not issue, upon the filing of a verified

complaint,” but that “[n]o order to show cause . . . will be granted except on a clear and specific

showing . . . of good and sufficient reasons why a procedure other than by notice of motion is

necessary,” L. Civ. R. 65.1(a); and;

       THE COURT NOTING that under Federal Rule of Civil Procedure 65(b)(1)(B), the Court

may issue an ex parte TRO only if “the movant’s attorney certifies in writing any efforts made to

give notice [to the adverse party] and the reasons why it should not be required,” Fed. R. Civ. P.

61(b)(1)(B); and

       THE COURT OBSERVING that Plaintiffs’ Motion does not detail efforts made to give

notice to Defendants; and

       THE COURT FINDING that Plaintiffs have provided sufficient reasons why the Court

should employ an expedited procedure under Local Rule 65.1, but that Plaintiffs have not shown

that an ex parte TRO is appropriate here; and therefore

       IT IS HEREBY ORDERED that Plaintiffs’ Application is GRANTED IN PART and

DENIED IN PART such that the Court will not issue an ex parte TRO but will employ an

expedited procedure to hear this matter; and therefore

       IT IS FURTHER ORDERED that:

       1. Defendants show cause why a preliminary injunction should not be issued under

           Federal Rule of Civil Procedure 65 granting Plaintiff the following relief:

               Restraining Defendants from enforcing or otherwise requiring compliance
               with any prohibition on Plaintiffs’ engagement in religious services,
               practices, or activities at which the Center for Disease Control’s social
               distancing guidelines are followed.
Case 1:20-cv-06281-RBK-AMD Document 7 Filed 05/26/20 Page 3 of 3 PageID: 166



      2. Defendants must submit a brief on this issue of no more than forty ordinary typed pages,

          as set forth in Local Civil Rule 7.2, on or before 5:00 P.M. on Tuesday, June 2, 2020.

      3. The Court shall hold a preliminary injunction hearing at 9:30 A.M. on Thursday, June

          4, 2020. The hearing shall be held via Zoom videoconference. The Court shall provide

          the necessary Zoom link to counsel via email prior to the hearing.

      4. If either party wishes to introduce testimony at the hearing, it must notify the Court and

          the other party at least 24 hours in advance of the June 4, 2020 hearing.

      5. Plaintiff must serve a copy of this Order and the papers upon which it is based on

          Defendant on or before 5:00 P.M. on Thursday, May 28, 2020.



Dated: 5/26/2020                                            /s/ Robert B. Kugler
                                                            ROBERT B. KUGLER
                                                            United States District Judge
